Citation Nr: 1415438	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for varicose veins.  


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record on appeal.

In a November 2012 decision, the Board, inter alia, denied service connection for varicose veins.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in June 2013, the appellant's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand.  In a July 2013 order, the Court granted the motion, vacated that portion of the Board's November 2012 decision which denied service connection for varicose veins, and remanded the matter for readjudication.  The remainder of the Board's November 2012 decision was left intact.  

In light of the Court's order, a remand of this matter is necessary.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran seeks service connection for varicose veins.  He contends that he has had varicose veins since an in-service incident in which a horse fell on his legs.  Alternatively, he contends that his current varicose veins are causally related to the incident in service in which a horse fell on his legs.

In connection with his claim, the appellant was afforded a VA medical examination in September 2011.  After examining the appellant and reviewing the record, the examiner concluded that the date of the onset of the appellant's varicose veins was "unclear," and that the appellant's current varicose veins were not causally related to service because a horse falling on the appellant's legs "can not cause varicose veins."  In the June 2013 joint motion discussed above, the parties agreed that the September 2011 VA medical examination was inadequate as "without further explanation, it is unclear to the parties as to how the examiner arrived at her conclusion as she failed to explain the connection between varicose veins and injury to the body by a heavy object, in this case, a horse."  For these reasons, a remand is necessary for the purposes of obtaining an adequate medical opinion.  

The Board notes that the Veteran is competent to testify as to the presence of varicose veins in service and on a continuous basis since that time;however, the Board finds that the Veteran's statements of varicose veins in service and on a continuous basis thereafter were not credible as there were no reports or findings in service treatment records or in discharge examination and the Veteran did not report such in 1956 claim for service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination for the purpose of obtaining an opinion as to the etiology of his current varicose veins.  The claims file and any additional records in the electronic Virtual VA or VBMS files must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the a current varicose veins are causally related to his active service, or any incident therein, including the September 1951 incident in which a horse fell on his leg.  The VA examiner is specifically instructed that, in light of the Board's findings above, the Veterans's assertions should be considered regarding the occurrence of the in service incident where a horse fell on his leg to be credible.  It is noted that the Board determined that the statements to the effect that he has had varicose veins on a continuous basis since service are not credible.  

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



